Writ of Prohibition Conditionally Granted and Opinion and Order Filed June 21, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-01047-CV

                                ENEXCO, INC., APPELLANT

                                                V.

                         JAMES STALEY, II, ET AL., APPELLEES

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-15-09177

  Before Chief Justice Carolyn Wright and Justices Elizabeth Lang-Miers and Craig Stoddart

                     MEMORANDUM OPINION AND ORDER
       Appellees request a writ staying proceedings in Cause No. C-15-31118 pending in the

145th Judicial District Court of Nacogdoches County, Texas pending disposition of the above-

styled appeal. Appellees seek a stay of the Nacogdoches proceedings because the claims and

parties are identical to those currently before this Court in this appeal. We conclude that the

Nacogdoches proceeding must be stayed to prevent interference with this Court’s jurisdiction in

deciding this pending appeal.

       This Court has jurisdiction to issue all writs necessary to enforce the Court’s jurisdiction.

TEX. GOV’T CODE § 22.221(a); In re Herrera, No. 05-14-00394-CV, 2014 WL 1477922, at *1

(Tex. App.—Dallas Apr. 14, 2014, orig. proceeding). A writ of prohibition may be issued
                                                1
whenever an inferior court seeks to try a case involving the same parties and issues as a case

presently on appeal. Beckham v. Topper, 652 S.W.2d 507, 509 (Tex. App.—Dallas 1983, no

writ) (citing Bell v. Young, 20 S.W.2d 135 (Tex. Civ. App.—Waco 1929, no writ)).

       Here, the pending appeal and the Nacogdoches suit involve the same parties and same

issues. As such, the prosecution of the Nacogdoches suit will interfere with the jurisdiction of

this Court in this appeal.

       We CONDITIONALLY GRANT Appellees’ motion and ORDER the 145th Judicial

District Court of Nacogdoches County, Texas to take no further action in Cause No. C-15-31118

other than staying or abating Cause No. C-15-31118 pending further order from this Court. The

writ of prohibition will issue only if the district court takes other action in Cause No. C-15-

31118. Since we assume that the Nacogdoches district court will comply with this opinion, we

direct our clerk not to issue the writ of prohibition unless information is received that the district

court is proceeding with the suit.

       Writ of prohibition conditionally granted.


                                                      PER CURIAM


151047F.U05




                                                  2